Gordon, J.,
concurring in result.
In my opinion, the ready-mix truck was in “use”, within the meaning of the Hartford policy, at the time of the accident that caused Kelly’s death. Under the policy “use of an automobile includes the . . . unloading thereof”, and the process of unloading the truck had not been completed when the accident happened. It is beside the point, I believe, to consider whether the unloading had been completed “as to the concrete that was poured or emptied into the bucket attached to a crane” (p. 560, supra).
But the Hartford policy afforded coverage only if the accident arose out of the use of the ready-mix truck. And the use of the crane, not the use of the truck, caused the accident. Any connection between the truck and the accident was remote. So I concur in affirming the judgment, but solely on the ground that the accident did riot arise out of the use of the truck.